Exhibit 10.2

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (“Agreement”) is made as of September 8, 2008 between
NEWPAGE CORPORATION (“Company”) and DAVID J. PRYSTASH (“Executive”). The Company
and Executive agree as follows:

1. Employment and Acceptance. The Company will employ Executive, and Executive
accepts employment with the Company, subject to the terms of this Agreement,
effective as of September 22, 2008 (the “Effective Date”).

2. Term. This Agreement and the employment relationship established by this
Agreement will continue from the Effective Date until terminated by either party
in accordance with Section 5 (the “Term”).

3. Duties and Title.

3.1 Title. The Company will employ Executive to render exclusive and full-time
services to the Company and certain of its subsidiaries and affiliates.
Executive will serve in the capacity of Senior Vice President and Chief
Financial Officer of the Company and of NewPage Holding Corporation (“Holding”)
and NewPage Group Inc. (“Group”). Executive may also serve during the Term in
executive positions for one or more of the Company’s subsidiaries and affiliates
for no additional consideration.

3.2 Duties. Executive will have the authority and responsibilities and will
perform those executive duties that are customarily performed by the Senior Vice
President and Chief Financial Officer of businesses similar to those of the
Company or assigned to Executive by the Chief Executive Officer of the Company
(the “CEO”) or the board of directors of the Company or of Holding or of Group
(“Board”). Executive will report to the CEO. Executive will devote all his full
working-time and attention to the performance of those duties and to the
promotion of the business and interests of the Company and its subsidiaries and
affiliates. This provision will not prevent Executive from acting as an advisor
to or a member of the board of directors of any civic or charitable
organization, so long as those actions do not violate Section 7 or interfere
with Executive’s performance of his duties under this Agreement.

3.3 Location. The principal place of Executive’s employment will be at the
Company’s headquarters in the Dayton, Ohio area.

4. Compensation by the Company.

4.1 Base Salary. As compensation for all services rendered pursuant to this
Agreement, the Company will pay to Executive, an annual base salary of Four
Hundred Fifteen Thousand dollars ($415,000), payable in accordance with the
payroll practices of the Company (“Base Salary”). Each year during the Term, the
Board will conduct a review of Executive’s Base Salary and, in its sole
discretion, may increase Executive’s Base Salary. Once increased,



--------------------------------------------------------------------------------

Base Salary may not be decreased. For the purposes of this Agreement, Base
Salary means Executive’s base salary as increased pursuant to this Section 4.1.

4.2 Annual Bonus. For performance periods during the Term, Executive will be
entitled to participate in the NewPage Corporation Annual Performance Excellence
Plan approved annually by the Board (the “Annual Incentive Plan”). Executive’s
target bonus will be 75% of Base Salary for achieving targets set annually by
the Board in the Annual Incentive Plan. Each annual bonus (“Annual Bonus”) will
be paid on or before March 15th of the year following the tax year in which the
relevant services required for payment have been performed. There will be no cap
on the amount of any Annual Bonus.

4.3 Participation in Employee Benefit Plans. Executive will be entitled during
the Term to participate in the benefit plans of the Company that may be
available to other senior executives of the Company, on the same terms as those
other executives. The Company may at any time amend, modify, suspend or
terminate any employee benefit plan, program or arrangement for any reason in
its sole discretion.

4.4 Vacation. Executive will be entitled to four weeks of paid vacation during
each calendar year during the Term. Vacation days will be prorated for any
partial year based on the number of days elapsed in that year. Executive is not
entitled to payment for unused vacation days upon the termination of his
employment except as set forth in Section 5. The accrual and carry-over of
vacation days will be in accordance with Company policy from time to time in
effect.

4.5 Expense Reimbursement. During the Term, Executive will be entitled to
receive reimbursement for all appropriate business expenses incurred by him in
connection with his duties under this Agreement in accordance with the policies
of the Company as in effect from time to time.

4.6 Moving and Relocation. Executive will be eligible to receive moving and
relocation benefits in accordance with the terms and conditions of the NewPage
Moving & Relocation Plan. In lieu of the Home Finding & Temporary Living Lump
Sum Allowance described in that plan, Executive will be eligible to receive a
lump sum allowance of $1,500 per month (subject to tax gross-up as described in
the plan) until Executive relocates to the Dayton area or 12 months after the
Effective Date, whichever occurs first.

4.7 Sign-On Bonus. Executive will receive a sign-on bonus equal to $85,000,
payable at the end of the month in which the Effective Date occurs.

5. Termination of Employment.

5.1 Definitions.

(a) “Cause” means (i) commission of a felony by Executive, (ii) acts of
dishonesty by Executive resulting or intending to result in personal gain or
enrichment at the expense of the Company or its subsidiaries or affiliates,
(iii) Executive’s material breach of any provision of any policy of the Company,
Holding or Group, (iv) Executive’s failure to follow the lawful written
directions of the Board, (v) conduct by Executive in connection with his duties

 

2



--------------------------------------------------------------------------------

that is fraudulent, willful and materially injurious to the Company or its
subsidiaries or affiliates, or (vi) conduct by Executive in connection with his
duties that is unlawful and materially injurious to the Company or its
subsidiaries or affiliates. If the Board determines, in its sole discretion,
that the events or circumstances giving rise to the Cause are curable, the
Company will so notify Executive and those events or circumstances will not be
deemed to be Cause if Executive effects a cure satisfactory to the Board within
10 business days after the Company’s notice is received.

(b) “Disability” means a determination by the Company in accordance with
applicable law based on information provided by a physician selected by the
Company or its insurers and reasonably acceptable to Executive that, as a result
of a physical or mental injury or illness, Executive has been unable to perform
the essential functions of his job with or without reasonable accommodation for
a period of 90 consecutive days or for a period of 180 days in any one-year
period.

(c) “Good Reason” means, without the consent of Executive, (i) the assignment to
Executive of any duties inconsistent in any material adverse respect with
Executive’s position (including without limitation any reduction in offices,
titles and reporting requirements), authority, duties or responsibilities
immediately following the Effective Date, or any other action by the Company or
Holding or Group that results in a material diminution in his position,
authority, duties or responsibilities, (ii) a reduction by the Company or
Holding or Group in Executive’s Base Salary or in the percentage of Base Salary
on which Executive’s bonus is based, (iii) the Company or Holding or Group
requiring Executive to be based in any office or location outside of 50 miles
from Executive’s principal place of employment, which will be Dayton and Miami
Township, Ohio, (iv) a material reduction in the aggregate benefits provided to
Executive, except for any across-the-board reductions affecting all similarly
situated employees on substantially the same proportional basis, or (v) any
failure by the Company to obtain the express written assumption of the Company’s
obligations to Executive as described in this Agreement by any successor or
assign of the Company.

(d) “Severance Bonus Amount” means, in the event of a termination (i) prior to
June 1st of any calendar year, the Annual Bonus paid to Executive for the
calendar year prior to the termination or (ii) on or after June 1st of any
calendar year, the Annual Bonus that would have been payable to Executive for
the calendar year of the termination (determined as of the end of that calendar
year and payable when the Company pays annual bonuses to similarly situated
employees).

5.2 Termination By the Company for Cause or By Executive Without Good Reason. If
during the Term the Company terminates Executive’s employment for Cause, or if
during the Term Executive terminates his employment without Good Reason,
Executive will be entitled to receive the following and will not be eligible to
receive any payments or benefits under any Company severance plan:

 

  (1) any unpaid Base Salary and any accrued but unused vacation pay through the
date of termination; and

 

  (2) accrued benefits pursuant to the Company’s benefit plans and programs.

 

3



--------------------------------------------------------------------------------

The amount in (1) above will be paid in a lump sum within 10 business days after
termination (unless an earlier date is required by law).

5.3 Termination By the Company Without Cause or By Executive for Good Reason.
Subject to Executive’s compliance with Section 7 and subject to the execution by
Executive, without revocation, of a general release in the form attached as
Exhibit A (the “Release”), if during the Term Executive’s employment terminates
without Cause or Executive terminates his employment for Good Reason, Executive
will receive the following in lieu of any payments or benefits to which
Executive would otherwise be entitled under any Company severance plan:

 

  (1) any unpaid Base Salary and any accrued but unused vacation pay through the
date of termination;

 

  (2) a pro rata bonus for the year of termination, calculated by multiplying
the Severance Bonus Amount by a fraction, the numerator of which is the number
of days in the current fiscal year through the date of termination and the
denominator of which is 365, payable at the time that bonuses are paid to
similarly situated employees;

 

  (3) an amount equal to two times Base Salary;

 

  (4) continued receipt of medical, dental, vision, basic life, and employee
assistance coverage for 24 months after Executive’s date of termination, subject
to payment by Executive of the employee cost of those benefits as paid by active
employees, but if Executive is employed by another employer who provides one or
more similar benefits, the benefits under the Company’s plan will be secondary
to those provided under the new plan;

 

  (5) outplacement services substantially similar to those provided pursuant to
the terms of the Company’s severance plan; and

 

  (6) accrued benefits pursuant to the Company’s benefit plans and programs.

The amount in (1) above will be paid within 10 business days after the date of
termination (unless an earlier date is required by law). The amounts in (2) and
(3) above will be paid in a lump sum after the later of (i) the expiration of
the applicable revocation period contained in the Release, and (ii) with respect
to the bonus, the annual bonus payment date for similarly situated employees.
The Company will have no obligation to provide any payments or benefits in this
Section 5.3 if Executive breaches the provisions of Section 7.

5.4 Termination Due to Death or Disability. If during the Term Executive dies or
the Company terminates Executive’s employment on account of Executive’s
Disability, Executive or Executive’s legal representatives (as appropriate) will
be entitled to receive the following in lieu of any payments or benefits to
which Executive would otherwise be entitled under any Company severance plan:

 

4



--------------------------------------------------------------------------------

  (1) any unpaid Base Salary and any accrued but unused vacation pay through the
date of termination;

 

  (2) a pro rata bonus for the year of termination, calculated by multiplying
the Severance Bonus Amount by a fraction, the numerator of which is the number
of days in the current fiscal year through the date of termination and the
denominator of which is 365, payable at the time that bonuses are paid to
similarly situated employees; and

 

  (3) accrued benefits pursuant to the Company’s benefit plans and programs.

The amounts in (1) above will be paid in a lump sum within 10 business days
after the date of termination (unless an earlier date is required by law), and
the amount in (2) above will be paid when annual bonuses are paid to similarly
situated employees.

5.5 No Mitigation. The obligations of the Company to Executive that arise upon
the termination of his employment pursuant to this Section 5 will not be subject
to mitigation or offset.

5.6 Removal from any Boards and Positions. If Executive’s employment terminates
for any reason under this Agreement, he will be deemed to resign as applicable
(1) as a member of the board of directors of the Company or any of its
subsidiaries or affiliates of the Company, (2) as a member of any other board to
which he has been appointed or nominated by or on behalf of the Company, and
(3) as an officer of and from any position with the Company or any of its
subsidiaries or affiliates.

6. Nondisparagement. Except as required by law or order of a court or
governmental agency having jurisdiction or to report, in good faith, an
impropriety or financial wrongdoing affecting the business of the Company,
Executive will not at any time publish or communicate to any person or entity
any disparaging (as defined below) remarks, comments or statements concerning
the Company, Cerberus Capital Management, L.P., their parents, subsidiaries and
affiliates, and their respective present and former members, partners,
directors, officers, shareholders, employees, agents, attorneys, successors and
assigns. “Disparaging” remarks, comments or statements are those that impugn the
character, honesty, integrity, morality or business acumen or abilities in
connection with any aspect of the operation of the business of the individual or
entity being disparaged.

7. Restrictions and Obligations of Executive.

7.1 Confidentiality.

(a) During the course of Executive’s employment under this Agreement, Executive
will have access to, certain trade secrets and confidential information relating
to the Company and its affiliates and subsidiaries (“Protected Parties”) that is
not readily available from sources outside the Company, including without their
customer, supplier and vendor lists, contract terms, databases, competitive
strategies, computer programs, frameworks, or models, their marketing programs,
their sales, financial, marketing, training and technical information, their
product development (and proprietary product data), business plans

 

5



--------------------------------------------------------------------------------

and strategies (including, but not limited to, acquisition and divestiture
plans), environmental matters and other regulatory matters and any other
information, whether communicated orally, electronically, in writing or in other
tangible forms concerning how the Protected Parties create, develop, acquire or
maintain their products and marketing plans, target their potential customers
and operate their businesses (collectively, “Confidential Information”).
Confidential Information is one the most valuable assets of the Protected
Parties. The Protected Parties invested, and continue to invest, considerable
amounts of time and money in developing and maintaining their Confidential
Information, and any misappropriation or unauthorized disclosure of Confidential
Information in any form would irreparably harm the Protected Parties. Executive
acknowledges that Confidential Information constitutes valuable, highly
confidential, special and unique property of the Protected Parties. Executive
will hold in a fiduciary capacity for the benefit of the Protected Parties all
Confidential Information that is obtained by Executive during Executive’s
employment by the Company or its subsidiaries and affiliates and that does not
become public knowledge (other than by acts by Executive or representatives of
Executive in violation of this Agreement). Except as required by law or an order
of a court or governmental agency with jurisdiction, Executive will not, during
the period Executive is employed by the Company or its subsidiaries and
affiliates or at any time thereafter, disclose any Confidential Information,
directly or indirectly, to any person or entity for any reason or purpose
whatsoever, nor will Executive use it in any way, except in the course of
Executive’s employment with, and for the benefit of, the Protected Parties or to
enforce any rights or defend any claims under this Agreement or under any other
agreement to which Executive is a party, provided that the disclosure is
relevant to the enforcement of those rights or defense of those claims and is
only disclosed in the related formal proceedings. Executive will take all
reasonable steps to safeguard the Confidential Information and to protect it
against disclosure, misuse, espionage, loss and theft. Executive understands and
agrees that Executive will acquire no rights to any Confidential Information.

(b) All files, records, documents, drawings, specifications, data, computer
programs, evaluation mechanisms and analytics and similar items containing
Confidential Information or related to the Business (as defined in Section 7.3),
as well as all customer lists, specific customer information, compilations of
product research and marketing techniques of the Protected Parties, whether
prepared by Executive or otherwise coming into Executive’s possession, will
remain the exclusive property of the Protected Parties, and Executive may not
remove any those items from the premises of the Protected Parties except in
furtherance of Executive’s duties under this Agreement.

(c) While employed by the Company, Executive will promptly disclose to it and
assign to it Executive’s interest in any invention, improvement or discovery
made or conceived by Executive, either alone or jointly with others, that arises
out of Executive’s employment. At the Company’s request and expense, Executive
will assist the Protected Parties during the period of Executive’s employment
under this Agreement and thereafter in connection with any controversy or legal
proceeding relating to the invention, improvement or discovery and in obtaining
domestic and foreign patent or other protection covering the same.

(d) As requested by the Company and at the Company’s expense, from time to time
and upon the termination of Executive’s employment for any reason, Executive
will

 

6



--------------------------------------------------------------------------------

promptly deliver to the Company and its subsidiaries and affiliates, as
applicable, all copies and embodiments, in whatever form, of all Confidential
Information in Executive’s possession or within his control (including without
limitation memoranda, records, notes, plans, photographs, manuals, notebooks,
documentation, program listings, flow charts, magnetic media, disks, diskettes,
tapes and all other materials containing any Confidential Information)
irrespective of the location or form of that material. If requested by the
Company, Executive will provide the Company with written confirmation that all
required materials have been delivered to the Company as provided in this
Section 7.1(d).

7.2 Non-Solicitation or Hire. During the Term and for a period of two years
following the termination of Executive’s employment with the Protected Parties
for any reason (including expiration of the Term), Executive may not directly or
indirectly solicit or attempt to solicit or induce, directly or indirectly,
(1) any party who is a customer of the Protected Parties or who was a customer
of the Protected Parties at any time within the previous 12 months, for the
purpose of marketing, selling or providing to that party any services or
products offered by or available from the Protected Parties and relating to the
Business (as defined in Section 7.3) or (2) any employee of the Protected
Parties or any person who was an employee of the Protected Parties at any time
within the 12-month period immediately prior to the date of Executive’s
termination of employment with the Protected Parties to terminate that
employee’s employment relationship with the Protected Parties in order, in
either case, to enter into a similar relationship (i) with Executive or any
entity by which Executive is employed or serves as an officer or director, or
(ii) with other person or entity in competition with the Business.

7.3 Non-Competition. During the Term and for a period of two years following the
termination of Executive’s employment for any reason (including the expiration
of the Term), Executive may not, whether individually, as a director, manager,
member, stockholder, partner, owner, employee, consultant or agent of any
business, or in any other capacity, other than on behalf of the Protected
Parties, organize, establish, own, operate, manage, control, engage in,
participate in, invest in, permit his name to be used by, act as a consultant or
advisor to, render services for (alone or in association with any person or
entity), or otherwise assist any person or entity that engages in or owns,
invests in, operates, manages or controls any venture or enterprise that engages
or proposes to engage in the coated paper business anywhere in the world (the
“Business”). Notwithstanding the foregoing, nothing in this Agreement will
prevent Executive from owning for passive investment purposes not intended to
circumvent this Agreement, less than 5% of the publicly-traded common equity
securities of any company engaged in the Business, so long as Executive has no
power to manage, operate, advise, consult with or control the competing
enterprise and no power, alone or in conjunction with other affiliated parties,
to select a director, manager, general partner, or similar governing official of
the competing enterprise other than in connection with the normal and customary
voting powers afforded Executive in connection with any permissible equity
ownership.

7.4 Property. Executive acknowledges that all originals and copies of materials,
records and documents generated by him or coming into his possession during his
employment by the Protected Parties are the sole property of the Protected
Parties (“Company Property”). During the Term, and at all times thereafter,
Executive may not remove, or cause to be removed, from the premises of the
Protected Parties copies of any Company Property, except in furtherance of his
duties under the Agreement. When Executive’s employment terminates, or

 

7



--------------------------------------------------------------------------------

upon request of the Company at any time, Executive will promptly deliver to the
Company all copies of Company Property in his possession or control.

7.5 Remedies and Specific Performance. Executive acknowledges that a breach or
threatened breach of any of the restrictions in this Section 7 will result in
irreparable and continuing damage to the Protected Parties for which there may
be no adequate remedy at law and agrees that the Protected Parties will be
entitled to equitable relief, including specific performance and injunctive
relief as remedies for the breach or threatened or attempted breach. Executive
hereby consents to the grant of an injunction (temporary or otherwise) against
Executive or the entry of any other court order against Executive prohibiting
and enjoining him from violating, or directing him to comply with this
Section 7. These remedies will be in addition to all other remedies, including
damages, available to the Protected Parties for a breach or threatened or
attempted breach of this Agreement. In addition, without limiting the Protected
Parties’ remedies for any breach of any restriction on Executive in this
Section 7, except as required by law, Executive will not be entitled to any
payments set forth in Section 5.3 if Executive breaches the covenants applicable
to Executive contained in this Section 7.

8. Other Provisions.

8.1 Notices. Any notice or other communication required or which may be given
under this Agreement must be in writing and may be delivered personally or by
courier, telegraphed, sent by facsimile transmission, or sent by certified,
registered or express mail, postage prepaid, and will be deemed given when
actually received at the following addresses or at any other address that either
party may notify the other:

If to the Company:

NewPage Corporation

8540 Gander Creek Drive

Miamisburg, OH 45342

Attention: Chief Executive Officer

With a copy to:

Douglas K. Cooper

NewPage Corporation

8540 Gander Creek Drive

Miamisburg, OH 45342

Telephone:    (937) 242-9339

Facsimile:     (937) 242-9459

If to Executive:

Executive’s home address reflected in the Company’s records.

8.2 Entire Agreement. This Agreement contains the entire agreement between the
parties with respect to the subject matter of this Agreement and supersedes all
prior agreements, written or oral, with respect to the subject matter of this
Agreement.

 

8



--------------------------------------------------------------------------------

8.3 Representations and Warranties by Executive. Executive represents and
warrants that he is not a party to or subject to any restrictive covenants,
legal restrictions or other agreements in favor of any entity or person that
would in any way preclude, inhibit, impair or limit Executive’s ability to
perform his obligations under this Agreement, including without limitation
non-competition, non-solicitation, or confidentiality agreements.

8.4 Waiver and Amendments. This Agreement may be amended, modified, superseded,
canceled, renewed or extended, and the terms and conditions of this Agreement
may be waived only by writing signed by the parties or, in the case of a waiver,
by the party waiving compliance. No delay on the part of any party in exercising
any right, power or privilege under this Agreement will operate as a waiver of
that right, power or privilege, nor will any waiver of a right, power or
privilege on a particular occasion preclude exercise of that right, power or
privilege on a different occasion the exercise of any other right, power or
privilege under this Agreement. This Agreement and all compensation derived from
this Agreement are intended not to constitute compensation deferred under a
nonqualified deferred compensation plan as contemplated in Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”). Accordingly,
notwithstanding any other provision of this Agreement, this Agreement will be
interpreted consistent with the preceding sentence, and this Agreement may be
modified to the minimum extent necessary, as agreed upon by the Company and
Executive, to comply with the requirements of Section 409A of the Code and the
regulations promulgated thereunder.

8.5 Governing Law and Venue. This Agreement will be governed and construed in
accordance with Ohio law applicable to agreements made and not to be performed
entirely within Ohio, without regard to conflicts of laws principles. The
parties agree irrevocably to submit to the exclusive jurisdiction of the federal
courts or, if no federal jurisdiction exists, the state courts, located in
Dayton, Ohio, for the purposes of any suit, action or other proceeding brought
by any party arising out of any breach of any of the provisions of this
Agreement and hereby waive, and agree not to assert by way of motion, as a
defense or otherwise, in any suit, action, or proceeding, any claim that he or
it is not personally subject to the jurisdiction of the above-named courts, that
the suit, action or proceeding is brought in an inconvenient forum, that the
venue of the suit, action or proceeding is improper, or that the provisions of
this Agreement may not be enforced in or by the above-named courts. In addition,
the parties irrevocably agree to the waiver of a jury trial.

8.6 Assignment. This Agreement, and the rights and obligations under this
Agreement, may not be assigned by either party without written consent signed by
the other party, except that the Company may assign its rights and/or
obligations in this Agreement to the successor of the business of the Company.

8.7 Counterparts. This Agreement may be executed in counterparts, each of which
will be deemed an original but all of which will constitute one and the same
instrument.

8.8 Headings. The headings in this Agreement are for convenience of reference
only and will not limit or otherwise affect the meaning of terms contained in
this Agreement.

 

9



--------------------------------------------------------------------------------

8.9 Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, void,
unenforceable or against public policy for any reason, the remainder of the
terms, provisions, covenants and restrictions of this Agreement will remain in
full force and effect. Executive acknowledges that the restrictive covenants
contained in Section 7 are a condition of this Agreement and are reasonable and
valid in temporal scope and in all other respects.

8.10 Judicial Modification. If any court determines that all or part of a
covenant in Section 7 is invalid or unenforceable, the remainder of Section 7
will not be affected and will be given full effect, without regard to the
invalid portion. If any court determines that all or part of a covenant in
Section 7 is invalid or unenforceable because of the geographic or temporal
scope of that covenant, the parties desire that the court reduce the scope to
the minimum extent necessary to make the covenant valid and enforceable.

8.11 Tax Withholding. The Company or other payor is authorized to withhold from
any benefit provided or payment due under this Agreement, the amount of
withholding taxes due any federal, state or local authority in respect of that
benefit or payment and to take any other action as may be necessary in the
opinion of the Company to satisfy all obligations for the payment of withholding
taxes.

IN WITNESS WHEREOF, the Company and Executive, intending to be legally bound,
have executed this Agreement as of the day and year shown above.

 

EXECUTIVE     NEWPAGE CORPORATION

/s/ David J. Prystash

    By:  

/s/ Mark A. Suwyn

David J. Prystash     Name:   Mark A. Suwyn     Title:   Chairman and Chief
Executive Officer

 

10



--------------------------------------------------------------------------------

EXHIBIT A

FORM EMPLOYMENT GENERAL RELEASE

For good and valuable consideration, receipt whereof is hereby acknowledged,
David J. Prystash (“Executive”), individually and on behalf of his heirs,
executors, administrators, representatives, agents, attorneys and assigns,
hereby irrevocably, fully and unconditionally releases and forever discharges
NewPage Corporation (the “Company”) and its affiliated companies, parents,
subsidiaries, predecessors, successors, assigns, divisions, related entities and
all of their present employees, officers, directors, trustees, shareholders,
members, partners (as applicable), agents, investors, attorneys and
representatives (the “Company Released Parties”), from any and all manner of
actions and causes of action, suits, debts, dues, accounts, bonds, covenants,
contracts, agreements, judgments, charges, claims, and demands whatsoever that
Executive has or may hereafter have against the Company Released Parties or any
of them arising out of or by reason of any cause, matter or thing whatsoever
from the beginning of the world to the date of this General Release, including
without limitation any and all matters relating to employment and cessation of
employment with the Company and its subsidiaries or affiliates, and all matters
arising under any federal, state or local statute, rule or regulation or
principle of contract law or common law, including but not limited to the Age
Discrimination in Employment Act of 1967, 29 U.S.C. § 621, et seq., Title VII of
the Civil Rights Act of 1964, 42 U.S.C. § 2000 et seq., the Americans with
Disabilities Act of 1990, 42 U.S.C. § 12101 et seq., the Employee Retirement
Income Security Act of 1974, 29 U.S.C. § 1001 et seq., the Fair Labor Standards
Act, 29 U.S.C. § 201 et seq., the Family and Medical Leave Act of 1993, 29
U.S.C. § 2601 et seq. and applicable labor and employment laws of the states of
New York and Ohio. Notwithstanding the foregoing, Executive’s release described
above will be subject to the Company’s compliance with its obligations under
Section 5.3 of the Employment Agreement between the Company and Executive, dated
as of December 15, 2006 (the “Employment Agreement”) and nothing contained in
this General Release will release the Company Released Parties from any
obligations under any agreement relating to the grant, holding or disposition of
equity, including, without limitation any equity purchase and/or any
equityholders agreements. Notwithstanding the foregoing, Executive does not
release and will retain any claim (i) for indemnification and defense pursuant
to the charter documents and bylaws of the Company or any Company Released
Party, and (ii) under any insurance coverage available to Executive under any
director’s and officer’s insurance policy or similar policy maintained by the
Company or any Company Released Party.

PLEASE READ CAREFULLY BEFORE SIGNING. THIS DOCUMENT

INCLUDES A RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS.

Executive acknowledges that he has been given the opportunity to review and
consider this General Release for 21 days from the date he received a copy. If
he elects to sign before the expiration of the 21 days, Executive acknowledges
that he will have chosen, of his own free will without any duress, to waive his
right to the full 21 day period.



--------------------------------------------------------------------------------

Executive may revoke this General Release after signing it by giving written
notice to the Secretary of the Company within seven days after signing it. This
General Release, provided it is not revoked, will be effective on the eighth day
after execution.

Executive acknowledges that he has been advised to consult with an attorney
prior to signing this General Release.

Executive is signing this General Release knowingly, voluntarily and with full
understanding of its terms and effects. Executive is signing this General
Release of his own free will without any duress, being fully informed and after
due deliberation. Executive voluntarily accepts the consideration provided to
him for the purpose of making full and final settlement of all claims referred
to above.

Executive acknowledges that he has not relied on any representations or
statements not set forth in this General Release. Executive will not disclose
the contents or substance of this General Release to any third parties, other
than his attorneys, accountants, or as required by law, and Executive will
instruct each of the foregoing not to disclose the same.

This General Release will be governed by and construed in accordance with the
laws of the State of Ohio. If any provision in this General Release is held
invalid or unenforceable for any reason, the remaining provisions will be
construed as if the invalid or unenforceable provision had not been included.

IN WITNESS WHEREOF, Executive, intending to be legally bound, has executed this
General Release as of                  , 20    .

 

EXECUTIVE

 

David J. Prystash

 

2